DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 12/28/20.  Claims 1-4, 6-10, and 12-16 are pending in the application.  Claims 5, 11, and 17 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-4, 6-10, and 12-16 are rejected under 35 U.S.C. 112.
Claims 1-4, 6-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0050942) and further in view of Wang et al. (US 2010/0191686) and Dua et al. (US 2020/0019642).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claims 1 and 7 recite the limitation "the second confidence score" in the second “determining” step.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 7, and 13 recite the limitation "the highest probability score" in the “generating” step.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0050942) and further in view of Wang et al. (US 2010/0292686) and Dua et al. (US 2020/0019642).

With respect to claim 1, Sun teaches a computer-implemented method for execution by a hybrid question-answering (QA) platform (Fig. 1, compound chatbot 20, the method comprising: 
receiving, by one or more processors of the hybrid QA platform, an input question originating from a user computing entity (pa 0042, a chatbot may interact with users such as by receiving natural language as input & pa 0105, receiving an input question); 
generating, by the one or more processors of the hybrid QA platform and using the deep QA application, a first answer and a first confidence score for the first answer (pa 0106, the input question can receive an initial answer to the input question & pa 0108, the answer provided by the first neural network 42 is passed through the question variance and answer confidence calculator 96 to score the answer), wherein (a) the deep QA application comprises an artificial neural network, and (b) the first answer is a predicted answer from the artificial neural network with the highest probability score for the input question (pa 0106, the input question can receive an initial answer to the input question); 
determining, by the one or more processors of the hybrid QA platform, whether the first confidence score satisfies a first configurable threshold (pa 0108, comparing the score to a predetermined threshold); 
in response to determining that the first confidence score does not satisfy the first configurable threshold (pa 110, when the question variance and answer confidence calculator 96 determines or estimates that an answer output by the first neural network 42 will not be sufficiently precise (i.e., will exhibit a confidence score that is less than the predetermined score threshold), then the input question is forwarded to the second chatbot for handling), querying, by the one or more processors of the hybrid QA platform, the retrieval QA application for a second answer, wherein (a) the retrieval application generates the second answer at least in part by ranking a plurality of retrieved answers in response to the query, and (b) the second answer is a retrieved answer of the plurality of retrieved answers with the highest probability score for the input question (pa 0113, the second chatbot 94 can be forwarded the input question for handling via the non-overtrained network to provide a more general answer to the specific input question); 
determining, by the one or more processors of the hybrid QA platform, whether the second confidence score satisfies a second configurable threshold (Sun, pa 0057, when the confidence score passes below a predetermined threshold for messaging an expert team, the expert team can be notified & Fig. 6 step 164 & pa 0127, determining a degree of confidence that the technical question can be answered); and
in response to determining that the second confidence score satisfies the second configurable threshold, providing, by the one or more processors of the hybrid QA platform, the second answer to the user computing entity (Sun, Fig. 6 step 166 & pa 0128, selectively providing a response using a second neural network & pa 0144, selectively employing the first neural network or the second neural network to provide chatbot answer to the particular customer-support question based on the confidence measurement.).
Sun suggests that the two chatbots are separate applications (Sun, pa 0034 & 0042-0043), however, Sun doesn't expressly discuss the hybrid QA platform comprising a deep QA application and a retrieval QA application, wherein (a) the retrieval application generates the second answer at least in part by ranking a plurality of 
Wang teaches wherein (a) the retrieval application generates the second answer at least in part by ranking a plurality of retrieved answers in response to the query (Wang ‘686, pa 0045, the candidate answers are sorted by the answer-ranking module 118 in an ascending or descending order of the score determined for each candidate q-a pair so as to rank the candidate answer), and (b) the second answer is a retrieved answer of the plurality of retrieved answers with the highest probability score for the input question (Wang ‘686, pa 0046, the highest ranked candidate answer (i.e., the candidate answer from the candidate q-a pair 520 that has the highest score is determined to contain the best answer for the selected query question Q).  
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sun with the teachings of Wang ‘686 because it indicates the most correct answer to a question from several possibilities (Wang ‘686, pa 0020).
	Sun in view of Wang ‘686 doesn't expressly discuss a hybrid question-answering (QA) platform the hybrid QA platform comprising a deep QA application and a retrieval QA application.
	Dua teaches a hybrid question-answering (QA) platform the hybrid QA platform comprising a deep QA application and a retrieval QA application (Dua, pa 0089, the pipeline generates data for the input question based on the corpus of data & 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sun in view of Wang ‘686 with the teachings of Dua because it combines human-like characteristics with the inherent strengths of digital computing to solve problems with high accuracy and resilience (Dua, pa 0066).

With respect to claim 2, Sun in view of Wang ‘686 and Dua teaches the computer-implemented method of claim 1, further comprising: 
training, by the one or more processors of the hybrid QA platform, the deep QA application based at least in part on the input question and the second answer (Sun, pa 0114, adjust training data in response to the general answer).

With respect to claim 3, Sun in view of Wang ‘686 and Dua teaches the computer-implemented method of claim 2, wherein training the deep QA application further causes the deep QA application to train the artificial neural network to output the second answer in response to the input question (Sun, pa 0088, each input question gets mapped to a specific answer so that the neural network will learn to output the correct answers when it receives a question similar to a training question & pa 0114, adjust training data in response to the general answer).

claim 4, Sun in view of Wang ‘686 and Dua teaches the computer-implemented method of claim 2, further comprising: storing, by the one or more processors of the hybrid QA platform, the input question and the second answer as training data for the deep QA application in a storage media (Sun, pa 0114, adjust training data in response to the general answer).

With respect to claim 6, Sun in view of Wang ‘686 and Dua teaches the computer-implemented method of claim 1, wherein generating the second answer using the retrieval QA application further comprises: 
analyzing, by the one or more processors of the hybrid QA platform, the input question (Dua, pa 0084, parsing the input question); 
generating, by the one or more processors of the hybrid QA platform, a document retrieval query based on the input question (Dua, pa 0084, use the extracted major features to formulate queries); 
querying, by the one or more processors of the hybrid QA platform, a document collection based on the document retrieval query (Dua, pa 0084, apply queries to the corpus of data); 
identifying, by the one or more processors of the hybrid QA platform, one or more relevant documents from the document collection (Dua, pa 0111, applying queries to databases storing electronic texts, documents, articles, etc. to identify a potential hypothesis); and 
extracting, by the one or more processors of the hybrid QA platform, one or more candidate answers based on the one or more relevant documents (Dua, pa 0111, generate hypothesis based on the extracted portions of the corpus of data).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sun in view of Wang ‘686 and Dua because it can provide documents that have candidate answers for the input question (Dua, pa 0111).

With respect to claims 7-10 and 12, the limitations are essentially the same as claims 1-4 and 6, and are thus rejected for the same reasons.

With respect to claims 13-16, the limitations are essentially the same as claims 1-4, and are thus rejected for the same reasons.

Response to Arguments
Rejection of claims under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Wang et al. (US 2010/0191686) and Dua et al. (US 2020/0019642).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169